Dissenting Opinion by
Judge Craig:
We should reverse the adjudication of the ■Cornwall-Lebanon School Board because: (1) the board erred in admitting evidence of a summary offense arising from the same incident, and (2) the record does not contain substantial evidence to support the necessary finding — that the student had been intoxicated on school property.
As to the first point, the board’s reliance upon the citation for the summary offense of underage drinking and his payment of fine on that charge, the oases have held that evidence of a guilty plea to a summary offense is not admissible in court in a later civil ease arising from the same events.1 The courts have de*84veloped that rule in recognition of the fact that in cases involving relatively minor matters, such as summary offenses and lesser misdemeanors, “expedience, and convenience, rather than guilt, often control the defendant’s ‘trial technique’. . . .” See Hurtt v. Stirone, 416 Pa. 493, 499, 206 A.2d 624, 628 (1965).
That reasoning is equally compelling here. Although local •agencies are not bound by the strict rules of evidence,2 the school board erred in admitting and relying on any evidence of the student’s summary offense because that evidence has no real probative value.
Finally, the student is correct in submitting that the record does not contain substantial evidence to ■support the necessary findings. The board’s brief contends that the following evidence supports its key finding, that the student was under the influence of alcohol on school property: (1) the information from •the police about the arrest, (2) the testimony of the student’s father, (3) the testimony of the student’s mother, and (4) the meeting of the student, his father and school official Glenn Caufman.
The first of those items, as noted above, the board erroneously admitted. The second and third, given the the broadest interpretation, indicate only that the student was drinking on the night in question.3
*85The fourth, Mr. Caufman’s testimony about the meeting, as quoted in the majority opinion, is clearly hearsay. Although hearsay which is properly admissible through an exception to the hearsay rule may support an administrative finding, hearsay, outside of the recognized exceptions, is not competent to do so when, as here, objection has been made to it.4
The exception for party admissions is the only one potentially applicable here. An opponent may always offer the statements of a party against him.5
However, the single, general answer by Mr. Gaufman. does not establish that either the student or his father made any specific statement. That reference does not provide sufficient detail to qualify as an admission.
Because the finding that the student was intoxicated on school property was necessary, and because nothing but Mr. Caufman’s vague hearsay statement relates to that finding, the record does not contain substantial evidence to support the board’s finding that Daniel McClellan was under the influence of alcohol on school property.
Accordingly, we should reverse.
Judge Barry joins this dissent.

 Loughner v. Schmelzer, 421 Pa. 283, 218 A.2d 768 (1966) (“traffic violations” and “small” or “lesser” misdemeanors inadmissible, specifically wrong-side driving traffic offense) ; Cusatis v. Reichert, 267 Pa. Superior Ct. 247, 406 A.2d 787 (1979) (reckless driving traffic offense inadmissible).


 2 Pa. C. S. §554.


 The relevant testimony of the parents was as follows:
Q: Now, with the exception of the evening of September 20, 1981, have you ever observed your son drinking or with another alcoholic beverage?
Mr. McClellan: No, sir.
Record 30a, 31a.
Q: Have you ever observed Danny in a condition where he had the odor of alcohol or was showing the effects of alcohol or would have given you any indication that he was making use of alcohol, other .than September 20, 1981, whatever this date is, September 25,1981?
*85Mrs. McClellan: No. Ah, there is somebody around all the time and there has been no evidence oí anything prior to this.
Becord 35a.
Q: Do you feel certain that this was the only time that Danny drank?
Mrs. McClellan: Yes, I feel certain that this was the time. There was no indication as far as behavior or no odor.
Becord 36a.


 Burks v. Department of Public Welfare, 48 Pa. Commonwealth Ct. 6, 408 A.2d 912 (1979) ; Walker v. Unemployment Compensation Board of Review, 27 Pa. Commonwealth Ct. 522, 367 A.2d 366 (1976).


 Beardsley v. Weaver, 402 Pa. 130, 166 A.2d 529 (1961).